                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHELLE DOREEN BINGAMAN,                   :   CIVIL ACTION NO. 1:19-CV-524
                                            :
                    Plaintiff               :   (Chief Judge Conner)
                                            :
             v.                             :
                                            :
ANDREW M. SAUL,                             :
Commissioner of Social Security,            :
                                            :
                    Defendant               :

                                       ORDER

      AND NOW, this 25th day of March, 2020, upon consideration of the report

(Doc. 16) of Chief Magistrate Judge Susan E. Schwab, recommending that the court

vacate the decision of the Commissioner of Social Security (“Commissioner”) and

remand for rehearing before a new, constitutionally appointed administrative law

judge based on the undersigned’s decisions in Bizarre v. Berryhill, 364 F. Supp. 3d

418 (M.D. Pa. 2019) (Conner, C.J.), and Cirko v. Berryhill, No. 1:17-CV-680, 2019

WL 1014195 (M.D. Pa. Mar. 4, 2019) (Conner, C.J.), and the court noting that the

Commissioner filed objections (Doc. 23) to the report, see FED. R. CIV. P. 72(b), and

that plaintiff Michelle Doreen Bingaman has filed a response (Doc. 24) thereto,

and following de novo review of the contested portions of the report, see E.E.O.C.

v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017) (quoting 28 U.S.C. § 636(b)(1)),

and affording “reasoned consideration” to the uncontested portions, see id. (quoting

Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987)), the court being in agreement

with Judge Schwab that this matter be remanded in accordance with Bizarre and

Cirko, which decisions were recently affirmed by the Third Circuit Court of Appeals,
see Cirko v. Comm’r of Soc. Sec., 948 F.3d 148 (3d Cir. 2020), petition for reh’g filed

(Mar. 9, 2020), and the court thus finding Judge Schwab’s analysis to be thorough,

well-reasoned, and fully supported by the record and decisional law, and further

finding the Commissioner’s objections to be without merit and squarely addressed

by the report and the Third Circuit’s precedential decision in Cirko, it is hereby

ORDERED that:

      1.     The report (Doc. 16) of Chief Magistrate Judge Schwab is ADOPTED.

      2.     The Clerk of Court is DIRECTED to enter judgment in favor of
             Bingaman and against the Commissioner as set forth in the following
             paragraph.

      3.     The Commissioner’s decision is VACATED and this matter is
             REMANDED to the Commissioner with instructions to conduct a
             new hearing and issue a new decision in accordance with this order.
             The new hearing shall be conducted by a different administrative
             law judge who has been properly appointed in accordance with the
             Appointments Clause of the United States Constitution.

      4.     The Clerk of Court shall thereafter CLOSE this case.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
